DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This Office Action is responsive to the Amendment filed July 7, 27, 2021. The following rejections will be newly applied in light of current amendments: 
Claims 1-3 and 5-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Barker et al. U.S. Pat. 6,183,718 in view of SCHWEISS U.S. Pub. 2016/0190547.
Claims 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Barker et al. U.S. Pat. 6,183,718 in view of SCHWEISS U.S. Pub. 2016/0190547, and further in view of Hago et al. U.S. Pub. 2011/0318656.
The following rejections are overcome:
Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Barker et al. U.S. Pat. 6,183,718 in view of SCHWEISS U.S. Pub. 2016/0190547.
Claims 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Barker et al. U.S. Pat. 6,183,718 in view of SCHWEISS U.S. Pub. 2016/0190547, and further in view of Hago et al. U.S. Pub. 2011/0318656.
Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Barker et al. U.S. Pat. 6,183,718 in view of SCHWEISS U.S. Pub. .
Claims 15 & 17-18 are allowed. Claims 1-14 are rejected as necessitated by amendment as follows: 

Allowable Subject Matter
Claims 15 & 17-18 are allowed. The instant claims are allowable over the prior art of record, because the prior art is silent to a method of operating a rechargeable manganese battery, comprising: providing a first electrode including a porous, conductive support; providing a second electrode including a catalyst support and a catalyst coated over the catalyst support; SMRH:4847-6296-1394.13Application No.: 16/611,253Attorney Docket No.: 63NL-317114-US providing an electrolyte to support reversible precipitation and dissolution of manganese at the first electrode and reversible evolution and oxidation of hydrogen at the second electrode during a charge operation of the rechargeable manganese battery, forming a nanostructured manganese oxide on a surface of the porous, conductive support of the first electrode.
The prior art, such as Barker et al. U.S. Pat. 6,183,718, teaches a rechargeable manganese battery (col. 19, lines 40-50), comprising: a first electrode (positive  electrode 14; col15, lines 15-20); a second electrode (positive  electrode 12; col15, lines 15-20); and an electrolyte disposed between the first electrode and the second electrode to support reversible precipitation and dissolution of manganese at the first electrode and reversible evolution and oxidation of hydrogen at the second electrode (electrolyte with M2+; col. 11, lines 5-15).  Furthermore, it would be reasonable to expect that the electrolyte supports reversible precipitation and dissolution of manganese at the 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 5-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Barker et al. U.S. Pat. 6,183,718 in view of SCHWEISS U.S. Pub. 2016/0190547.
With respect to claims 1, 11, Barker teaches a rechargeable manganese battery (col. 19, lines 40-50), comprising: a first electrode (positive  electrode 14; col15, lines 15-20); a second electrode (positive  electrode 12; col15, lines 15-20); and an electrolyte disposed between the first electrode and the second electrode to support 2+; col. 11, lines 5-15).  Furthermore, it would be reasonable to expect that the electrolyte supports reversible precipitation and dissolution of manganese at the first electrode and reversible evolution and oxidation of hydrogen at the second electrode, as the prior art teaches the same election ions as set forth in the instant claims. In accordance with MPEP 2112.01, “[p]roducts of identical chemical composition can not have mutually exclusive properties.” A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). With respect to claims 5 & 11, the electrolyte includes manganese ions (electrolyte with M2+; col. 11, lines 5-15). With respect to claims 6 & 12, the manganese ions include M2+ (electrolyte with M2+; col. 11, lines 5-15).  With respect to claims 8 & 10, the electrolyte is an aqueous electrolyte (water is present in the electrolyte; col. 7, lines 25-35).  With respect to claims 9 & 14, the aqueous electrolyte has a pH below 7 (the electrolyte was acidic with the addition of H3PO4; col. 7, lines 25-35).  
Barker does not expressly disclose: the first electrode including a porous, conductive support (claim 1);  wherein during a charge operation of the rechargeable manganese battery, a nanostructured manganese oxide is deposited on a surface of the porous, conductive support of the first electrode (claims 1 & 11); a catalyst support and a catalyst disposed over the catalyst support catalyst support (claims 1, 11); the porous, conductive support is a carbonaceous fibrous support (claim 2); the catalyst claim 3); a concentration of the manganese ions is in a range of 0.1 M to 7 M (claims 7 & 13).  
SCHWEISS teaches that it is well known in the art to employ: a first electrode including a porous, conductive support (porous electrode substrate of carbon fibers; [0023]; claim 1); a catalyst support and a catalyst disposed over the catalyst support catalyst support (catalyst layers; [0010]; porous electrode substrate of carbon fibers; [0023]; claims 1, 11); the porous, conductive support is a carbonaceous fibrous support (porous electrode substrate of carbon fibers; [0023]; claim 2); the catalyst support is a carbonaceous fibrous support (catalyst layers; [0010]; porous electrode substrate of carbon fibers; [0023]; claim 3).[AltContent: rect] Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ the porous conductive support of SCHWEISS, to support the electrodes of Barker, in order to provide current collection for the battery. The skilled artisan recognizes that electrode supports are necessary to support and direct current from the cell. Lastly, the selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) .
With respect to wherein during a charge operation of the rechargeable manganese battery, a nanostructured manganese oxide is deposited on a surface of the porous, conductive support of the first electrode (claims 1 & 11); the limitation is an intended use. Intended use recitations and other types of functional language cannot be entirely disregarded. However, in apparatus, article, and composition claims, intended use must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. Here, although the limitations have been considered they do not impart patentable weight, as they do not differentiate the claimed rechargeable manganese battery. 		 	With respect to claims 7 & 13, a concentration of the manganese ions is in a range of 0.1 M to 7 M (Barker teaches manganese ions present at 0.23 parts per million (col. 7, lines 25-35).   Furthermore, "where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Boesch, 205 USPQ 215 (CCPA 1980) (see MPEP       § 2144.05, II.).
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4 and 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Barker et al. U.S. Pat. 6,183,718 in view of SCHWEISS U.S. Pub. 2016/0190547, and further in view of Hago et al. U.S. Pub. 2011/0318656.

However, Barker is silent to: the catalyst including one or more platinum group metals (claim 4).
Hago teaches that it is well known in the art to employ: the catalyst including one or more platinum group metals ([0016]; claim 4).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ the platinum catalyst of Hago, in the rechargeable manganese cell of Barker in view of SCHWEISS, in order to improve discharge performance.

Response to Arguments
	Applicant asserts that Barker et al. U.S. Pat. 6,183,718 does not teach wherein during a charge operation of the rechargeable manganese battery, a nanostructured manganese oxide is deposited on a surface of the porous, conductive support of the first electrode. More specifically, during charging Barker teaches that the manganese is corroded or dissolved away from the lithium manganese oxide.  This assertion is correct. However, the limitation is an intended use. Although intended use limitations are considered in product claims they are not given patentable weight. Therefore, in order for this limitations to be given more patentably weight in product claims 1 & 11, the Applicant is encouraged to add that the battery is “configured to” perform the deposition. More specifically, “the battery is configured such that during charge operation of the rechargeable manganese battery, a nanostructured  manganese oxide is disposed on a surface of the porous, conductive support of the first electrode”. 
 wherein during a charge operation of the rechargeable manganese battery, a nanostructured manganese oxide is deposited on a surface of the porous, conductive support of the first electrode (claims 1 & 11); the limitation is an intended use. Intended use recitations and other types of functional language cannot be entirely disregarded. However, in apparatus, article, and composition claims, intended use must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. Here, although the limitations have been considered they do not impart patentable weight, as they do not differentiate the claimed rechargeable manganese battery. 	
	Therefore, the rejections are reapplied in light of current amendments.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONIQUE M WILLS whose telephone number is (571)272-1309.  The Examiner can normally be reached on Monday-Friday from 8:30am to 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the Examiner's supervisor, Cynthia Kelly, may be reached at 571-272-1526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Monique M Wills/
Examiner, Art Unit 1722


/CYNTHIA H KELLY/Supervisory Patent Examiner, Art Unit 1722